Nexstar Broadcasting Group, 8/9/16 Exhibit 99.1 News Announcement For Immediate Release NEXSTAR BROADCASTING SECOND QUARTER NET REVENUE RISES 19.4% TO A RECORD $262.0 MILLION Net Revenue Growth Drives Record 2Q Operating Income of $64.0 Million, BCF of $103.2 Million and Adjusted EBITDA of $90.2 Million IRVING, Texas – August 9, 2016 – Nexstar Broadcasting Group, Inc. (NASDAQ: NXST) (“Nexstar” or “the Company”) today reported record financial results for the second quarter ended June 30, 2016 as summarized below. Summary 2016 Second Quarter Highlights Three Months Ended June 30, Six Months Ended June 30, ($ in thousands) Change Change Local Revenue $ $ +3.8 % $ $ +7.2 % National Revenue $ $ )% $ $ )% Core Revenue $ $ +0.5 % $ $ +3.9 % Political Revenue $ $ +490.6 % $ $ +915.5 % Retransmission Fee Revenue $ $ +40.8 % $ $ +43.4 % Digital Revenue $ $ +17.4 % $ $ +17.0 % Other $ $ +5.5 % $ $ +18.6 % Trade and Barter Revenue $ $ )% $ $ )% Gross Revenue $ $ +17.7 % $ $ +21.2 % Less: Agency Commission $ $ )% $ $ +1.4 % Net Revenue $ $ +19.4 % $ $ +22.9 % Gross Revenue Excluding Political $ $ +13.9 % $ $ +16.8 % Income from Operations $ $ +21.8 % $ $ +34.8 % Broadcast Cash Flow(1) $ $ +21.0 % $ $ +25.0 % Broadcast Cash Flow Margin(2) % Adjusted EBITDA(1) $ $ +20.5 % $ $ +24.1 % Adjusted EBITDA Margin(2) % Free Cash Flow(1) $ $ )% $ $ +8.4 % Nexstar Broadcasting Group, 8/9/16 Definitions and disclosures regarding non-GAAP financial information including reconciliations are included at the end of the press release. Broadcast cash flow margin is broadcast cash flow as a percentage of net revenue.Adjusted EBITDA margin is Adjusted EBITDA as a percentage of net revenue. -more- page 2 Nexstar Broadcasting Group, 8/9/16 CEO Comment Perry A. Sook, Chairman, President and Chief Executive Officer of Nexstar Broadcasting Group, Inc. commented, “Nexstar’s long-term strategy to leverage our local content and relationships through accretive, scale-building acquisitions while creating complementary revenue streams drove record second quarter net revenue, BCF and Adjusted EBITDA, while free cash flow was impacted by the timing of 2016 cash tax payments, a situation that will self-resolve over the remainder of the year. “Year-to-date core, political, retransmission and digital revenue are largely tracking consistent with our expectations and Nexstar generated $3.29 in free cash flow per share through June 30.With rising political spending in the second half of the year, upcoming special event programming including last week’s start of the Rio 2016 summer Olympics, contractual retransmission revenue growth, our expanded digital operations and the realization of our actual cash tax rate for the full year, we remain confident that Nexstar will, on a stand-alone basis, generate record free cash flow in 2016, and is on pace to achieve our guidance for annual average 2016/2017 free cash flow of $250 million – or average pro-forma free cash flow of $8.15 per share per year. In addition, we continue to make progress toward the completion of the Media General transaction later this year which we expect will result in approximately 37% growth in our annual average pro forma 2016/2017 free cash flow relative to what we are generating from our current operations. “Reflecting the operating leverage in our model, our 19.4% rise in second quarter net revenue generated 21.0% growth in BCF and a 20.5% increase in Adjusted EBITDA.During the second quarter, television ad revenue inclusive of political advertising rose 7.5% with core local and national spot revenue increasing 0.5%, including a 1.0% rise in same station automotive advertising. Reflecting our expanded platform and presence in states with high levels of political spending activity, 2016 second quarter political revenue outpaced our budgets and rose by 491% compared to the same period last year and by 67% over second quarter 2014 levels. “Nexstar’s gross revenue growth in the second quarter excluding political was healthy at almost 14% and reflects the 40.8% rise in retransmission fee revenue and 17.4% increase in digital revenue.Our ongoing renegotiations of retransmission consent agreements combined with the growth of our leading, locally focused, digital content management system, agency services, mobile and programmatic offerings resulted in a 35.3% increase in Nexstar’s total second quarter retransmission fee and digital revenue to $123.0 million. Reflecting continued success against our revenue diversification goals, these higher margin revenue streams accounted for 46.9% of 2016 second quarter net revenue up from 41.4% in the comparable period last year and 32.8% in the 2014 second quarter, the last political cycle. “The rise in second quarter station direct operating expenses (net of trade expense) and SG&A primarily reflects higher variable costs related to the significant increase in advertising revenues, expanded local programming on our existing stations and the operation of stations acquired in 2015 and 2016. The $2.6 million increase in corporate expense reflects increased staffing and infrastructure to manage and operate the additional stations including approximately $2.0 million in non-recurring transaction-related expenses. Inclusive of these one-time expenses, second quarter Adjusted EBITDA grew 20.5% while adjusted BCF margin expanded by approximately -more- page 3 Nexstar Broadcasting Group, 8/9/16 50 basis points to 39.4%. Cash income taxes of $17.7 million were above our expectations for the quarter largely due to the timing of the payments of 2016 taxes.This situation will self-resolve over the second half of 2016 and as a result does not affect our 2016 free cash flow guidance, as implied in our annual average 2016/2017 free cash flow of $250 million – or average pro-forma free cash flow of $8.15 per share per year. “In addition to the record first half operating results, progress towards the completion later this year of our acquisition of Media General is tracking consistent with our timeline.During the quarter, shareholders of both Nexstar and Media General approved Nexstar’s acquisition of Media General, and we announced the execution of agreements providing for the divestiture of 13 stations for total consideration of $548 million.Last month, we completed an offering of $900 million of new 5.625% senior notes which fully addresses the portion of the planned financing for the transaction that we expect to do outside of the secured loan market. We believe these asset sales bring the Nexstar/Media General transaction into compliance with Federal Communication Commission and Department of Justice requirements for approval. The divestiture proceeds and the cost of capital of the senior notes were key assumptions in the Company’s 2016/2017 free cash flow guidance for the combined entity and both exceeded the assumptions in our guidance. “When the Media General transaction is completed, the new Nexstar Media Group will increase our legacy broadcast portfolio by approximately two thirds and more than double our audience reach while presenting opportunities related to the increased scale and complementary nature of the combined digital operations.I continue to visit the Media General stations, a practice which has proven over time to ensure that we integrate acquisitions quickly and with operating and financial results that meet and in many cases exceed the expectations we provide at the time they are announced.Based on these meetings which continue into the third quarter, I am confident that Nexstar Media Group will have outstanding operating teams and the disciplines necessary to realize the tremendous upside presented by this transaction. Financially, the transaction is expected to more than double our revenue and Adjusted EBITDA and will be immediately accretive upon closing.Using what we believe are conservative expectations for the cost of financing the transaction and identified year one synergies of $76 million, where there may also be upside, Nexstar Media Group is expected to generate over $500 million of average annual free cash flow with annual free cash flow per share expected to be approximately $11.15 per year over the 2016/2017 period on a pro forma basis.We intend to initially allocate free cash flow to leverage reduction and expect covenant leverage to approximate 4.5x by year end 2016, which assumes no net proceeds from the spectrum auction. “Nexstar celebrated its 20 year anniversary on June 17 and over these last two decades we have grown the Company through a disciplined approach to acquisitions, a focus on enhancing the operating results of acquired stations and digital properties, an overarching commitment to localism and the creation and fostering of a retransmission revenue stream.Consumers’ brand awareness and purchasing decisions are every bit as strong, if not stronger, locally, where businesses operate and transactions take place.Reflecting these factors, local diversified media companies like Nexstar are highly competitive in today’s multi-platform world because we provide superior local content that is unique and relevant to each of the local communities we serve across the United States while offering local businesses, advertisers and brands unparalleled 24/7 marketing opportunities across all screens and devices. -more- page 4 Nexstar Broadcasting Group, 8/9/16 “With significant and growing free cash flow and the expected closing later this year of the Media General transaction, Nexstar is positioned with the financial capacity and flexibility to reduce leverage while returning capital to shareholders. As we continue to benefit from what are expected to be record levels of political advertising in 2016, the ongoing renewal of our retransmission consent agreements and completion of smaller transactions announced in the second half of 2015, we have excellent visibility to delivering on or exceeding our free cash flow targets and a clear path for the continued near- and long-term enhancement of shareholder value through the Media General transaction.” The consolidated total debt of Nexstar, its wholly owned subsidiaries, Mission Broadcasting, Inc. and Marshall Broadcasting Group, Inc. (collectively, the “Company”) at June 30, 2016, was $1,487.8 million including senior secured debt of $695.2 million.The Company’s total net leverage ratio at June 30, 2016 was 3.99x compared to a total permitted leverage covenant of 6.75x.The Company’s first lien net leverage ratio at June 30, 2016 was 1.83x compared to the covenant maximum of 4.00x. The table below summarizes the Company’s debt obligations: ($ in millions) 6/30/2016 12/31/2015 Revolving Credit Facilities $ $ First Lien Term Loans $ $ 6.875% Senior Unsecured Notes $ $ 6.125% Senior Unsecured Notes $ $ Total Debt $ $ Cash on Hand $ $ Second Quarter Conference Call Nexstar will host a conference call at 10:00 a.m. ET today.Senior management will discuss the financial results and host a question and answer session.The dial in number for the audio conference call is 719/325-2140, conference ID 9987439 (domestic and international callers).In addition, a live audio webcast of the call will be accessible to the public on Nexstar’s web site, http://www.nexstar.tv and a recording of the webcast will be archived on the site for 90 days following the live event. Definitions and Disclosures Regarding non-GAAP Financial Information Broadcast cash flow is calculated as income from operations, plus corporate expenses, depreciation, amortization of intangible assets and broadcast rights (excluding barter), (gain) loss on asset disposal, non-cash representation contract termination fee and loss on change in the fair value of contingent consideration, minus broadcast rights payments. Adjusted EBITDA is calculated as broadcast cash flow less corporate expenses. -more- page 5 Nexstar Broadcasting Group, 8/9/16 Free cash flow is calculated as income from operations plus depreciation, amortization of intangible assets and broadcast rights (excluding barter), (gain) loss on asset disposal, non-cash compensation expense, non-cash representation contract termination fee and loss on change in the fair value of contingent consideration, less payments for broadcast rights, cash interest expense, capital expenditures and net operating cash income taxes. Broadcast cash flow, Adjusted EBITDA and free cash flow results are non-GAAP financial measures.Nexstar believes the presentation of these non-GAAP measures are useful to investors because they are used by lenders to measure the Company’s ability to service debt; by industry analysts to determine the market value of stations and their operating performance; by management to identify the cash available to service debt, make strategic acquisitions and investments, maintain capital assets and fund ongoing operations and working capital needs; and, because they reflect the most up-to-date operating results of the stations inclusive of TBAs or LMAs.Management believes they also provide an additional basis from which investors can establish forecasts and valuations for the Company’s business. For a reconciliation of these non-GAAP financial measurements to the GAAP financial results cited in this news announcement, please see the supplemental tables at the end of this release. About Nexstar Broadcasting Group, Inc.
